FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ISMAEL ALVARENGA-GARCIA, a.k.a.                  No. 09-71042
Ismael Antonio Rivera,
                                                 Agency No. A095-012-958
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Ismael Alvarenga-Garcia, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order reinstating removal

proceedings and dismissing his appeal from an immigration judge’s decision

denying his application for withholding of removal and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo claims of due process violations, Colmenar

v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider Alvarenga-Garcia’s CAT claim because he

failed to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004). We also lack jurisdiction to consider Alvarenga-Garcia’s contentions

related to political opinion. See id. Alvarenga-Garcia does not otherwise

challenge the BIA’s denial of his withholding of removal claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived).

      We reject Alvarenga-Garcia’s claim that the BIA violated his due process

rights by reinstating his removal proceedings without providing him with notice

and an opportunity to request review of his eligibility for Temporary Protected

Status (“TPS”) because he failed to establish prejudice. See 8 U.S.C.

§ 1254a(c)(2)(B)(i) (having two or more misdemeanor convictions renders alien

ineligible for TPS); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2                                   09-71042